Citation Nr: 0429839	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

2.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1943.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
peripheral neuropathy of the lower extremities and an August 
2003 rating decision that denied service connection for 
degenerative disc disease of the lumbar spine, with 
arthritis.  

The veteran testified at a hearing at the RO before a member 
of the Board in May 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran is seeking service connection for peripheral 
neuropathy of the lower extremities and degenerative disc 
disease of the lumbar spine, with arthritis, as being the 
result of spinal anesthesia and a spinal tap that were 
performed while he was on active duty during the early 
1940's.  In support of his contention, he has submitted 
medical opinions from several private physicians who 
indicated that such an etiologic relationship is likely.  One 
physician, Charles, A. Jackson, M.D., specifically indicated 
that he had reviewed the veteran's medical records prior to 
rendering his opinion that the spinal block in 1943 could 
have resulted in the left S1 radiculopathy that could account 
for the numbness.  In contrast to these opinions, an 
examination was conducted by VA in January 2003 wherein the 
VA physician rendered an opinion that the veteran's 
neuropathy was not related to the spinal tap or spinal 
anesthesia administered in service.  Where there is a wide 
diversity of medical opinion, an additional examination 
should be performed.  Cousino v. Derwinski, 1 Vet. App. 536 
(1991).  

In addition, it is noted that there is no medical opinion 
regarding whether there may be a possible relationship 
between the spinal procedures administered during service and 
the development of degenerative disc disease of the lumbar 
spine.  

Under these circumstances, the claim is remanded for the 
following:

1.  The RO should arrange for the veteran to 
undergo special spine and nerve examinations.  
The examiners should be requested to render 
opinions regarding whether it is at least as 
likely as not (that is, a probability of 50 
percent or better) that the veteran's 
degenerative disc disease of the lumbar 
spine, with arthritis, and lower extremity 
peripheral neuropathy are related to the 
spinal procedures that were conducted while 
the veteran was on active duty.  The claims 
folder should be made available to the 
examiners for review in conjunction with the 
examinations, and the examiners should 
acknowledge such review in the examination 
reports.  The examiners should provide the 
rationale for all conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).





